                                              Case 2:16-cv-01898-SK Document 106 Filed 10/21/19 Page 1 of 2 Page ID #:529



                                               1   Krista R. Hemming, SBN 304213
                                                   THE HEMMING
                                                           TH
                                                               FIRM
                                               2   222 WEST 6 STREET, STE 262
                                                   SAN PEDRO, CA 90731
                                               3   Tel: (949) 903 - 7650
                                                   Fax: (949) 258 - 5963
                                               4   E-mail: thehemmingfirm@gmail.com
                                               5   Attorney for Plaintiff
                                                   EMANUEL LEWIS BOONE
                                               6                          UNITED STATES DISTRICT COURT
                                               7                               CENTRAL DISTRICT OF CALIFORNIA
                                               8   EMANUEL LEWIS BOONE,
                                                                                                   Case No.: 2:16-CV-01898-SVW (SK)
                                               9
               222 WEST 6TH STREET, STE 262




                                                                  Plaintiff,
                                                                                                  PLAINTIFF’S NOTICE OF SETTLEMENT
                                              10
                   SAN PEDRO, CA 90731




                                                          v.
THE HEMMING FIRM




                                              11                                                  Trial Date: October 28, 2019
                                                   JERRY HADNOT, Et al.,
                                              12                                                  Judge: Hon. Steve Kim
                                                                  Defendants.
                                              13

                                              14
                                                          Plaintiff, EMANUEL LEWIS BOONE hereby submits Plaintiff’s Notice of Settlement.
                                              15
                                                          Plaintiff’s respectfully notifies the court that the parties have agreed in principle to settle
                                              16
                                                   the above-captioned matter. Counsel for the parties are in the process of preparing and finalizing
                                              17
                                                   the Settlement Agreement and Stipulated Dismissal (“Agreement”). The parties intend to file the
                                              18
                                                   Agreement as soon as practicable, but respectfully request that the parties are given 45 days to
                                              19
                                                   complete the settlement process and file the said Agreement.
                                              20
                                                          Accordingly, Plaintiff respectfully requests that the Court vacate all pending deadlines
                                              21
                                                   and court appearances, including Trial set to start on October 28, 2019.
                                              22

                                              23                                                  THE HEMMING FIRM
                                              24
                                                   DATED: October 21, 2019                        By:
                                              25                                                         KRISTA R. HEMMING
                                                                                                         Attorney for Plaintiff
                                              26                                                         EMANUEL LEWIS BOONE
                                              27

                                              28


                                                                                                   -1-
                                                                                   PLAINTIFF’S TRIAL WITNESS LIST
                                              Case 2:16-cv-01898-SK Document 106 Filed 10/21/19 Page 2 of 2 Page ID #:530



                                               1                                CERTIFICATE OF SERVICE
                                               2
                                                          I hereby certify that on October 21, 2019, I electronically filed the foregoing document
                                               3
                                                   with the Clerk of the Court for the UNITED STATES DISTRICT COURT CENTRAL
                                               4
                                                   DISTRICT OF CALIFORNIA by using the appellate CM/ECF system.
                                               5
                                                          I certify that all participants in the case are registered CM/ECF users and that
                                               6
                                                   service will be accomplished by the appellate CM/ECF system.
                                               7

                                               8
                                                                                                                __________________________
                                               9
               222 WEST 6TH STREET, STE 262




                                                                                                                Krista R. Hemming, Esq.
                                              10
                   SAN PEDRO, CA 90731
THE HEMMING FIRM




                                              11

                                              12

                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28


                                                                                                  -2-
                                                                                  PLAINTIFF’S TRIAL WITNESS LIST
